Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated August 10, 2015 (including amendments thereto) with respect to the Common Shares, $0.002 par value, of Alpha and Omega Semiconductor Limited. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:August 10, 2015 Raging Capital Master Fund, Ltd. By: Raging Capital Management, LLC Investment Manager By: /s/ Allan J. Young Name: Allan J. Young Title: Attorney-in-fact for William C. Martin, Managing Member Raging Capital Management, LLC By: /s/ Allan J. Young Name: Allan J. Young Title: Attorney-in-fact for William C. Martin, Managing Member /s/ Allan J. Young Allan J. Young as attorney-in-fact for William C. Martin
